United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Troy, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-928
Issued: November 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2014 appellant, through her attorney, filed a timely appeal from a
February 12, 2014 decision of the Office of Workers’ Compensation Programs (OWCP)
regarding a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for a schedule award.
FACTUAL HISTORY
On September 4, 2010 appellant, then a 42-year-old distribution clerk, was moving an allpurpose container and tripped over a net injuring her right leg and foot. OWCP accepted her
claim for right foot strain, right lower leg strain, right ankle sprain and expanded her claim to
include right foot plantar fasciitis and rupture of other tendons of the right foot and ankle.
1

5 U.S.C. §§ 8101-8193.

Appellant returned to limited-duty work. She received appropriate wage-loss compensation for
intermittent time missed from work.
Appellant submitted a September 4, 2010 x-ray of the right foot which revealed a
calcaneal spur.
She was treated by Dr. Laurie A. Nielsen-Haak, a podiatrist, from
September 28, 2010 to May 15, 2012 for a work-related right foot injury that occurred on
September 4, 2010. Appellant diagnosed muscle tear of the right foot, plantar fascia rupture of
the foot with nerve damage. A magnetic resonance imaging (MRI) scan of the right foot dated
December 8, 2010 revealed severe right plantar fasciitis involving medial fibers, a partial tear of
the muscular fibers of the abductor digiti minimi and adjacent subcutaneous edema of the right
heel, tiny foci of subchondral bone marrow edema involving the medial and lateral talar dome
consistent with osteochondral lesion. A March 15, 2011 electromyogram (EMG) revealed no
clear evidence of tarsal tunnel syndrome, lumbar radiculopathy or peripheral neuropathy. A
December 29, 2011 MRI scan of the right foot revealed active plantar fasciitis pattern including
plantar fascial thickening and low grade interstitial and deep fiber attachment tearing in the
medial and lateral cord, mild Achilles tendinosis and peritendinitis, chronic osteochondral
injuries of the medial and lateral talar dome, chronic collateral ligament sprain pattern at the
tibiotalar joint and atrophy of the abductor digiti minimi muscle.
On January 24, 2013 appellant filed a claim for a schedule award. She submitted a
December 6, 2012 report from Dr. Nielsen-Haak, who noted that appellant reached maximum
medical improvement and released appellant from her care.
On January 31, 2013 OWCP requested that appellant submit a rating of permanent
impairment pursuant to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).2
In a February 26, 2013 report, Dr. Nielsen-Haak indicated that she was unable to provide
an impairment rating. On April 11, 2013 OWCP referred appellant for a second opinion to
Dr. E. Gregory Fisher, a Board-certified orthopedic surgeon, for a determination of permanent
impairment attributable to her accepted conditions.
On April 22, 2013 OWCP received an April 10, 2013 report from Dr. Martin Fritzhand, a
Board-certified physiatrist, who noted a history of injury and subsequent treatment.
Dr. Fritzhand noted findings on examination of the right ankle for dorsiflexion of 20 degrees,
plantar flexion of 40 degrees, inversion of 10 degrees and eversion of 20 degrees. He noted that
the plantar surface of the mid-foot was tender to palpation, muscle strength was intact, the right
calf measured 15½ inches and the left calf was 16 inches, pinprick and light touch were
diminished over the medial aspect of the right lower leg and right foot and the right Achilles
tendon reflex was absent. Dr. Fritzhand noted that range of motion of the right foot was 10
degrees on inversion for mild motion impairment,3 there was significant atrophy of the right leg
associated with sensory loss, appellant found it difficult to stand and weight bear for more than
short periods of time, participate in household chores and recreational activities. He noted
2

A.M.A., Guides (6th ed. 2009).

3

See id. at Table 16-20.

2

appellant’s subjective symptoms were corroborated by objective findings. Dr. Fritzhand opined
that pursuant to Chapter 16 of the sixth edition of the A.M.A., Guides appellant had one percent
right lower extremity impairment. In a permanent impairment worksheet, he diagnosed chronic
ankle pain and ankle instability. Dr. Fritzhand noted under Table 16-2, Foot and Ankle Regional
Grid, ruptured tendons of the ankle, she was a class 1 with mild motion deficits.4 The American
Association of Orthopedic Surgeons inventory score of 13. Applying Table 16-6 for Functional
History (GMFH) grade modifier of 0, Table 16-7 for Physical Examination (GMPE) grade
modifier of 1 and Table 16-8 for Clinical Studies (GMCS) grade modifier of 0, to the net
adjustment formula moved the default grade of C to grade A. Dr. Fritzhand found that this
yielded one percent impairment to the right lower extremity.
In a May 15, 2013 report, Dr. Fisher noted reviewing the statement of accepted facts,
history of injury and subsequent treatment. He noted that appellant was not wearing splints,
braces or orthotics and did not walk with external support. Dr. Fisher noted normal alignment of
the foot and ankle, normal gait, normal dorsalis pedal pulse and posterior tibia pulse, no
swelling, thickness or redness over the right foot, range of motion for the right ankle was 10
degrees for dorsiflexion, 40 degrees for plantar flexion, normal subtalar and mid tibial motion
and negative Tinel’s sign over tarsal tunnel and peroneal nerve. He noted that palpation over the
right heel plantar surface and plantar fascia was nontender, there was no pain over the medial or
lateral side of the heel, no sensory loss to light touch over the right ankle, mid tarsal, forefoot or
toes of the right foot, intact Achilles tendon, intact strength of the right foot and ankle and intact
range of motion of the foot and ankle. Dr. Fisher noted no objective findings of right ankle
sprain, right foot sprain, right lower leg strain, muscle tear over the right foot or right foot plantar
fasciitis. He noted that appellant’s symptom of numbness over the right heel did not correlate
with an EMG performed in March 2011 which was normal. Dr. Fisher noted that she reached
maximum medical improvement on June 21, 2012. He diagnosed resolved right foot sprain,
right lower leg strain, right ankle sprain, right foot plantar fasciitis and right foot muscle tear.
Dr. Fisher opined that pursuant to Chapter 16 of the sixth edition of the A.M.A., Guides
appellant had zero percent right lower extremity impairment. In a permanent impairment
worksheet, he diagnosed plantar fasciitis, foot sprain, lower leg sprain, ankle sprain and muscle
tear. Dr. Fisher noted under Table 16-2, Foot and Ankle Regional Grid, sprains/strains and
plantar fasciitis, appellant was a class 0 for zero percent impairment. He noted no significant
abnormalities over the right foot or ankle, no pain on palpation over the plantar surface of the
right heel or other finding denoting residuals of plantar fasciitis. With regards to the
sprains/strains involving the right foot/ankle and lower leg and muscle tear of the right foot, there
was no positive residuals on examination or objective findings of the right foot, ankle and heel,
no swelling or pain over the medial or lateral side of the right ankle and foot, no evidence of
muscle tear of the right foot with intact motor strength of the right ankle on the dorsal and plantar
surface. Pursuant to Table 16-2, page 501, sprains/strains and muscle tears of the right foot,
ankle and lower leg, appellant was a class 0 for zero percent leg impairment.
In a May 30, 2013 report, the medical adviser reviewed Dr. Fisher’s report and concurred
in his determination that appellant sustained zero percent impairment of the right lower extremity

4

This rating has a grade C default impairment of two percent of the leg. See A.M.A., Guides, Table 16-2, 501.

3

in accordance with the A.M.A., Guides. He noted that Dr. Fisher found no objective evidence of
right foot plantar fasciitis and right ankle strain.
On June 26, 2013 OWCP requested that the medical adviser review Dr. Fritzhand’s
April 10, 2013 report. In a report dated June 27, 2013, the medical adviser noted that
Dr. Fritzhand did not document performing valid range of motion measurements for rating
purposes. He noted Dr. Fritzhand’s findings of diminished sensation over the medial aspect of
the right lower leg and right foot and tenderness to palpation over the mid foot were inconsistent
with Dr. Fisher’s May 15, 2013 findings of good range of motion, no muscle loss, no atrophy
and no objective sensory deficits. The medical adviser opined that Dr. Fritzhand’s evaluation
represented a temporary aggravation of appellant’s symptoms as her condition had significantly
improved and stabilized by the May 15, 2013 examination. He disagreed with the one percent
impairment of the right leg by Dr. Fritzhand as this was during a temporary exacerbation of
symptoms which resolved by May 15, 2013. The medical adviser opined that appellant had no
impairment of the right lower extremity.
In a decision dated July 3, 2013, OWCP denied appellant’s claim for a schedule award.
On July 8, 2013 appellant requested an oral hearing which was held on November 25, 2013.
In a decision dated February 12, 2014, an OWCP hearing representative affirmed the
decision dated July 3, 2013.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions issued
beginning May 1, 2009, the sixth edition of the A.M.A., Guides, will be used.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the Class of Diagnosis (CDX), which is then adjusted by
grade modifiers based on Functional History, Physical Examination and Clinical Studies.10 The
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides, 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
10

Id. at 494-531.

4

net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11 The grade
modifiers are used on the net adjustment formula described above to calculate a net adjustment.
The final impairment grade is determined by adjusting the grade up or down the default value C,
by the calculated net adjustment.12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.13
ANALYSIS
On appeal, appellant contends that she is entitled to a schedule award for permanent
impairment of the right lower extremity. OWCP accepted her claim for right foot strain, right
lower leg strain, right ankle sprain, right foot plantar fasciitis and rupture of other tendons of the
right foot and ankle. The Board finds that there is a conflict in medical opinion between
Dr. Fisher, the second opinion physician, and the medical adviser, for OWCP and Dr. Fritzhand,
appellant’s treating physician.
The medical adviser, in a June 27, 2013 report, disagreed with Dr. Fritzhand’s rating,
opining that, based on the A.M.A., Guides, appellant had no impairment of the right leg. He
based his conclusions on the May 15, 2013 report of Dr. Fisher, the second opinion physician,
who opined that pursuant to the A.M.A., Guides appellant had zero percent right leg impairment.
In a permanent impairment worksheet, Dr. Fisher noted no significant abnormalities over the
right foot or ankle, no pain on palpation over the plantar surface of the right heel or other finding
denoting residuals of plantar fasciitis. He noted that, under Table 16-2, Foot and Ankle Regional
Grid, sprains/strains and plantar fasciitis, appellant was a class 0 for zero percent impairment.
With regards to the sprains/strains involving the right foot/ankle and lower leg and muscle tear of
the right foot, there were no positive residuals on examination or objective findings. Pursuant to
Table 16-2, page 501, sprains/strains and muscle tears of the right foot, ankle and lower leg,
appellant was a class 0 for zero percent lower extremity impairment.
By contrast, in an April 10, 2013 report, Dr. Fritzhand advised that based on the A.M.A.,
Guides appellant had one percent impairment of the right lower extremity. He noted range of
motion of the right foot was diminished to 10 degrees on inversion for mild motion impairment,
there was significant atrophy of the right leg associated with sensory loss. Dr. Fritzhand noted
that, under Table 16-2, Foot and Ankle Regional Grid, ruptured tendons of the ankle, appellant
was a class 1 with mild motion deficits and applying the grade modifier and net adjustment
formula yielded an impairment of one percent impairment to the right lower extremity. He
supported an impairment rating of the right lower extremity, noting the basis of his rating under
11

Id. at 521.

12

Id. at 497.

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

5

the A.M.A., Guides, while the medical adviser and second opinion physician opined that
appellant sustained no ratable permanent impairment of the right lower extremity pursuant to the
A.M.A., Guides. Each physician used the A.M.A., Guides to come to differing calculations
regarding appellant’s permanent impairment of the right lower extremity.
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”14 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.15 The Board finds that OWCP should have referred appellant to an impartial medical
specialist to resolve the medical conflict regarding the extent of permanent impairment arising
from appellant’s accepted employment injury.
Therefore, in order to resolve the conflict in the medical opinions, the case will be
remanded to OWCP for referral of the case record, including a statement of accepted facts and, if
necessary, appellant, to an impartial medical specialist for a determination regarding the extent
of her right lower extremity impairment as determined in accordance with the relevant standards
of the A.M.A., Guides.16 After such further development as OWCP deems necessary, an
appropriate decision should be issued regarding the extent of appellant’s right lower extremity
impairment.

14

5 U.S.C. § 8123(a).

15

William C. Bush, 40 ECAB 1064 (1989).

16

See Harold Travis, 30 ECAB 1071, 1078-79 (1979).

6

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
development in accordance with this decision.
Issued: November 21, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

